Title: To George Washington from Thomas Archer, 22 December 1794
From: Archer, Thomas
To: Washington, George


        
          Worthy sir,
          Harford County [Md.] Decr 22d 1794
        
        On the 20th Ins’t was calld on to Visit your Molatto Man, who was then at Mrs Stiles’s Bush Town; Early in the Morning, he got up, & to all appearance was in perfect health, when he started on his journey from the Tavern, immediately after he came to a Run (not more than two Hundred yards from the House) which was considerably rais’d the preceeding Night by a sudden fall of Rain, in attempting to cross it, he fell from his Horse, whither at that instant, he was seized with an apoplectic Fit, or whither he rec’d an injury on his Brain, from the fall, producing a concussion of the Brain, am at a loss to determine as the Symptoms of each are nearly similar, there was no mark on his Head, or symptom arose on pressure, which led me to suppose it was from an Injury from external violence, neither can I suppose it was the effects of water on his Lungs, as he was not under Water more than a Minute, before he was caught, & brought out, after which he breath’d with a kind of breathing which generally occurs in appoplexy. The Symptoms at that time, & for two Hours after when I visited him, were to all appearances from that of an apoplectic Fit. From his Age & the conformation of his Body, I must ascribe his Death to that Disease. The shock his system rec’d was too gra⟨te⟩ for a recovery, he was bled largely, every remedy used for his restoratio⟨n.⟩ He expired in three or four Hours from the time he fell. ys respectfully
        
          Thomas Archer.
        
      